Citation Nr: 1401792	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a groin strain.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability.  

3.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.

At the outset, the Board notes that upon review of the claims file, it appears that the entirety of the Veteran's VA medical records have not been associated with the record.  Specifically, an October 2006 VA treatment record from the Houston, Texas VA Medical Center references prior treatment for the Veteran's claimed groin strain at the Georgia VA Medical center and prior treatment for his claimed left and right ankle disabilities at the Hawaii VA Medical Center.  A review of the paper claims file, as well as the Veteran's "Virtual VA" file, and the VBMS system shows that these records have not yet been obtained.  As these records may contain information pertinent to the Veteran's claims on appeal, the Board finds that efforts must be made to obtain any outstanding VA treatment records from the VA Medical Centers referenced in the claims file.  

Additionally, at his October 2012 Board hearing, the Veteran testified that his service-connected right ankle disability had increased in severity.  Specifically, the Veteran reported that within the last two years, the symptoms of his service-connected right ankle disability, which included stiffness, swelling, guarding, and giving way; had forced him to take a lesser job.  As the Veteran's last VA examination of his right ankle disability was in August 2008, the Board finds that a new VA examination is necessary in order to provide a current and accurate representation of the functional impairment caused by the Veteran's service-connected right ankle disability.  [The Board notes that there is a March 2011 VA examination of record pertaining to the Veteran's feet, which includes some findings relating to the ankle; however, the Board finds that, in this case, an examination specific to the ankle is necessary.]

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should first ask the Veteran to identify any VA Medical Center where he has obtained treatment for the claimed disabilities, and then obtain any outstanding treatment records from VA Medical Center identified by the Veteran, to specifically include the Georgia VAMC and the Hawaii VAMC.

2. After completion of the above, schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected right ankle disability.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically notes the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of the disability.

The supporting rationale for all opinions expressed must be provided.  

3.  The RO or AMC should ensure that all development sought is completed, and then re-adjudicated the claims.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


